In a proceeding to review a determination of the State Rent Administrator which established the maximum rent for a housing accommodation, the appeal is from an order denying the petition and dismissing the proceeding. Order unanimously affirmed, with $10 costs and. disbursements. The subject accommodation had not become decontrolled by reason of its prior occupancy by the sole stockholders of a corporation which was the record owner of the building. Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.